[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
""Whether the conveyance in question was fraudulent is purely a question of fact. . . . Fraudulent intent must be proved if at all, by clear, precise and unequivocal evidence. . .'" Id., quoting Tyers v. Coma, 214 Conn. 8, 11, 570 A.2d 186 (1990).
In ruling upon a motion for summary judgment "the court's function is not to decide issues of material fact but instead simply to determine whether such issues exist." DeMotses v. Leonard Schwartz Nissan, Inc., 22 Conn. App. 464,466, 578 A.2d 144 (1990). An issue of material fact exists as to the intent of the Palmers, Watson, and Williams in conveying the premises. The issue of intent is not properly resolved on a motion for summary judgment. Spencer v. Good Earth Restaurant Corp., 164 Conn. 194, 319 A.2d 403 (1972) and Wadia Enterprises, Inc. v. Hirschfeld, 224 Conn. 240 618 A.2d 506
(1992). The plaintiff's motion for summary judgment denied.
WALSH, JOHN J.